Citation Nr: 1726107	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-11 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to an effective date prior to November 10, 2011 for the grant of a separate rating for cervical radiculopathy of the right upper extremity.

3.  Entitlement to an effective date prior to November 10, 2011 for the grant of a separate rating for cervical radiculopathy of the left upper extremity.

4.  Entitlement to an effective date prior to May 22, 2012 for the grant of a separate rating for lumbar radiculopathy of the right lower extremity.

5.  Entitlement to an effective date prior to May 22, 2012 for the grant of a separate rating for lumbar radiculopathy of the left lower extremity.

6.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis.

7.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals on appeal from June 2010 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The August 2013 rating decision granted separate, initial ratings for radiculopathies of the upper and lower extremities associated with the Veteran's lumbar and cervical spine disabilities.  The initial evaluation of these ratings has also been appealed by the Veteran and was perfected to the Board by filing an April 2017 VA Form 9.  At present, these increased rating claims have not been certified to the Board for appellate disposition and thus, the RO may still be taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if in order.

A claim for TDIU has been raised by the evidence of record and is considered part-and-parcel of the increased rating claims for the lumbar and cervical spine, as well as the associated neurologic impairment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue has been added to the title page.

In May 2017, the Veteran's representative submitted additional argument and medical evidence, along with a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Accordingly, the Board may proceed with the adjudication of this appeal without remand for AOJ review.  38 C.F.R. § 20.1304(c) (2016).

The issues pertaining to the lumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the cervical spine more nearly approximates forward flexion of 15 degrees or less for the entire appeal period.

2.  A January 2007 Board decision denied increased ratings for the Veteran's lumbar spondylosis and degenerative joint disease of the cervical spine.  The January 2007 decision is final.  

3.  On May 21, 2007, VA received a claim for an increased rating for the Veteran's lumbar spondylosis and degenerative joint disease of the cervical spine.  This appeal follows from that claim; there is no earlier filing submitted between the January 2007 Board decision and the May 21, 2007 filing that could be construed as a claim for benefits.

4.  Entitlement to a separate rating for radiculopathy of the right and left upper extremities arose on November 10, 2011.

5.  Prior to July 10, 2013, the Veteran did not have objectively diagnosed radiculopathy of the right and left lower extremities and it was only ascertainable following the VA examination of the same date.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);       38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an effective date prior to November 10, 2011 for the grant of a separate rating for cervical radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date prior to November 10, 2011 for the grant of a separate rating for cervical radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date prior to May 22, 2012 for the grant of a separate rating for lumbar radiculopathy of the right lower extremity have not been met.      38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for an effective date prior to May 22, 2012 for the grant of a separate rating for lumbar radiculopathy of the left lower extremity have not been met.       38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  With regard to the claim for an increased rating for the cervical spine, standard July 2008 letter satisfied the duty to notify provisions.  With regard to the claims for earlier effective dates for the grant of separate ratings for radiculopathies, those appeals arise from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in July 2008, June 2010, July 2013, July 2014, and September 2015.  Considered together, the examinations are sufficient evidence for deciding the claims as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  

Additionally, the Board finds no prejudice to the Veteran in proceeding with the adjudication of the increased rating claim for the cervical spine even with consideration of Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board will award the Veteran a 30 percent rating for the entire appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This is the maximum rating for this disability based on limitation of motion measurements, and the only way to attain a higher schedular rating would be to demonstrate unfavorable ankylosis of the cervical spine, which has not been shown.  Remand for a new VA examination in light of Correia would serve no useful purpose.  Therefore, the Board finds that the above VA examination reports are adequate to decide the claim and no further examination is necessary.  The Veteran has not alleged any deficiency in the VA's actions to fulfill the duty to notify or assist.  

II.  Increased Rating for Cervical Spine

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

A.  Legal Framework

The Veteran is service connected for degenerative joint disease of the cervical spine, currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria.  In pertinent part, Note (1) indicates that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (4) indicates that each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.  Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

B.  Analysis

The Veteran seeks a rating in excess of 20 percent for degenerative joint disease of the cervical spine.  The appeal period before the Board begins on May 21, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); see May 2007 VA Form 21-4138, Statement in Support of Claim.  For the reasons that follow, the Board finds that a 30 percent rating based on limitation of motion measurements is warranted for the entire appeal period.

The Veteran's cervical spine disability is presently rated 20 percent disabling under 38 C.F.R. § 4.71a, DC 5242.  A higher, 30 percent rating requires forward flexion of the cervical spine to be limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A review of the evidence of record shows that forward flexion of the cervical spine has been measured on nine separate occasions.  The measurements all come from VA examination reports or the Veteran's private chiropractor, Dr. B.D.

A July 2008 VA examination report shows that forward flexion was limited to 25 degrees, but there was an additional five degrees of limitation on repetitive testing; per this examination report, therefore, forward flexion of the cervical spine was shown to be limited to 20 degrees.  May and June 2010 treatment records from Dr. B.D. showed forward flexion limited to 6 degrees.  A June 2010 VA examination report showed forward flexion limited to 22 degrees.  A July 2013 VA examination report showed forward flexion limited to 30 degrees.  August 2013 and February 2014 treatment records from Dr. B.D. showed forward flexion limited to 16 degrees, which if rounded down to the nearest five degrees, see 38 C.F.R. § 4.71a, Note (4), approximates limitation to 15 degrees.  And, most recently, July 2014 and September 2015 VA examination reports showed forward flexion limited to 30 degrees.

The Board notes that the objective measurements of forward flexion of the cervical spine found on VA examinations all approximate the criteria corresponding to a 20 percent rating while the objective measurements found in Dr. B.D.'s treatment records all approximate the criteria corresponding to a higher, 30 percent rating.  38 C.F.R. § 4.71a, DC 5242.

Apart from limitation of motion, the Veteran's cervical spine disability manifests with pain, weakness, instability, fatigue, incoordination, lack of endurance, painful motion, paraspinal muscle tenderness and spasms, subluxation, and limited motion.  The Veteran treats his condition with the use of a soft collar at night, pain medications, and a heating pad.  The Board notes that the Veteran also uses a cane and back brace; however, these assistive devices relate to his lumbar spine disability.  The functional effects of these symptoms primarily relate to difficulty with painful motion of the neck.

The Board has considered whether pain, weakness, fatigue, or incoordination, to include on flare-ups, cause additional functional loss in terms of a reduction in range of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record does not indicate that the Veteran has experienced flare-ups of his cervical spine disability.  A review of the VA examination reports shows that either (a) they did not address these considerations, (b) there was no additional loss of spinal function due to such symptoms, or (c) that such symptoms may cause additional functional loss but the degree of reduction in range of motion could not be approximated without resorting to mere speculation because the Veteran was not observed under such conditions and the Veteran's reports of such impairment did not allow for such an approximation.  

The September 2015 VA examination report did note, however, that the examination was neither consistent nor inconsistent with the Veteran's statements describing function loss with repeated use over time.  Regarding the Veteran's statements as to functional loss, the July 2008 VA examination report provides a good overview of his limitations, which have been present throughout the entire appeal period.  The report shows that the Veteran's cervical spine disability caused problems with turning his neck.  He reported pain in the neck with minimum range of motion but especially when turning his head.  This was problematic in his occupation as a truck driver as he would be required to turn his head to look back on the road.  Turning his head caused sharp pains, and eventually the Veteran began turning his whole body in order to get his head around.  This solution, however, would create a new problem in that his legs would be farther from the clutch, gas, and brake pedals of his truck.  During the July 2008 VA examination, the Veteran also reported that his neck problems had caused him to miss approximately two months of work in the past year.  The Board finds that the Veteran's statements as to functional impairment demonstrate that with repeated use over time, symptoms of pain, weakness, fatigue, and incoordination did cause additional limitation of motion beyond that demonstrated by his objective range of motion measurements.  When considered in conjunction with those objective measurements, which approximated or were close to the criteria corresponding to a 30 percent rating under DC 5242, the Board finds that forward flexion of the cervical spine has more nearly approximated 15 degrees or less for the entire appeal period.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.7, 4.71a, DC 5242.  Accordingly, a 30 percent rating for the entire appeal period is warranted.

A higher, 40 percent rating may be assigned for unfavorable ankylosis of the entire cervical spine; however, the Board finds that the Veteran's cervical spine disability has not approximated such a level of severity at any point during the appeal period.  38 C.F.R. §§ 4.3, 4.7. 4.71a, DC 5242.  The evidence of record has not shown that the Veteran experiences any ankylosis.  His cervical spine has not been fixed in a favorable or unfavorable position.  In consideration of the DeLuca factors, his statements on functional impairment have also not shown his cervical spine to more nearly approximate such level of disability.  While the Board notes that the Veteran would choose to turn his body instead of his neck, this was done to avoid pain on turning his neck rather than an inability to turn the neck altogether; thus, while it showed that there was limitation of motion, it did not show an absence of motion or fixation in a non-neutral position.  Accordingly, there is no doubt to be resolved; the Veteran's cervical spine disability has not more nearly approximated the criteria corresponding to a 40 percent rating at any point during the appeal period.  A higher, 40 percent rating is not warranted.

The Board has considered whether a rating in excess of 30 percent may be attained through application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's cervical spine disability is considered intervertebral disc syndrome.  Note (1) under the rating schedule, defines an incapacitating episode as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Regardless of any lay statements provided by the Veteran or his spouse regarding the Veteran experiencing incapacitating episodes, the Board finds that at no point during the appeal period has the Veteran experienced such symptoms that resulted in the prescription of bed rest and treatment by a physician.  Accordingly, the Veteran has not experienced an incapacitating episode, as defined in the rating schedule.  Evaluation of the cervical spine disability pursuant to this alternative rating formula is, therefore, not warranted.

The Board has considered whether staged ratings are appropriate.  In evaluating the entire appeal period, however, the Board has found that the severity of the cervical spine disability has approximated a 30 percent rating under DC 5242 for the entire appeal period and at no point has it more nearly approximated a 40 percent rating.  Thus, the assignment of staged ratings is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's cervical spine disability also causes associated radiculopathies of the upper extremities.  Per 38 C.F.R. § 4.71a, Note (1), such neurological impairments are to be rated separately.  An August 2013 rating decision granted separate ratings for these disabilities, and the propriety of the initial evaluations are not before the Board.  As discussed in the Introduction, the ratings of these disabilities are on appeal and will be the subject of a subsequent Board decision, if in order.

There are no additional expressly or reasonably raised issues presented on the record. 

III.  Earlier Effective Dates

A.  Legal Framework

Generally, "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

The effective date for an award of an increase in compensation shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  If, however the claim is filed within one year of the date that the evidence shows an increase in disability has occurred, the effective date is the earliest date as of which that increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

The determination of an effective date often turns on when a claim, informal or formal, was received by VA.  38 C.F.R. § 3.155(a); see Edwards v. Peake, 22 Vet. App. 29, 31 (2008).  
The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  38 C.F.R. § 20.201; 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014) (eff. Mar. 24, 2015).  As the Veteran's claims at issue were submitted prior to the effective date of the amendment, the prior law and regulations governing claims will be applied in this case.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, prior to its repeal on March 24, 2015,             38 C.F.R. § 3.157(b)(1) provided that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  See Pacheco v. Gibson, 27 Vet. App. 21, 24-30 (2014).

B.  Analysis

When considering the appropriate effective date for an increased rating, the analysis begins with a determination of the date of receipt of the claim for an increase.  Pursuant to 38 C.F.R. § 4.71a, Note (1), separate ratings for radiculopathies of the upper and lower extremities were granted in connection with the current appeals for an increased rating for the cervical and lumbar spine disabilities.  Therefore, it is the date of receipt of a claim for an increase to the cervical and lumbar spine disabilities that is of importance.  

In a January 2007 decision, the Board denied entitlement to increased ratings for separate 20 percent ratings for the cervical spine and thoracic spine (later recharacterized as a lumbar spine disability).  Board decisions are final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

On May 21, 2007 the Board received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran disagreed with the ratings for the cervical and thoracic spine assigned by the June 2006 rating decision.  Notwithstanding the ROs subsequent treatment of this filing, the Board finds that it did not constitute a valid notice of disagreement with the June 2006 rating decision because that rating decision was part of the prior appeal which concluded with the January 2007 Board decision.  Thus, the VA Form 21-4138 received on May 21, 2007 is appropriately interpreted as a new claim for an increased rating for the cervical and thoracic spine.  See 38 C.F.R. §§ 3.1(p), 3.155.

Subsequent to the filing of this claim, a September 2009 rating decision denied an increased rating for the thoracic spine disability.  While no notice of disagreement was filed with this action, the Veteran did submit new and material medical evidence from Dr. B.D. in September 2010, prior to the expiration of the appeal period; therefore, readjudication of the issue in a new rating decision was required.  See 38 C.F.R. § 3.156(b).  In May 2012, when the Veteran filed a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, for a lumbar spine disability, that filing did not constitute a new claim.  The increased rating claim was eventually reconsidered in an August 2013 rating decision - which recharacterized the disability from one pertaining to the thoracic spine to lumbar spondylosis - and this appeal followed.  With regard to the claim for an increased rating for the cervical spine, it was considered in a January 2010 rating decision and appealed therefrom.

In summary, the evidence of record shows that the earliest date of receipt of a claim for an increased rating for the cervical and lumbar spine disabilities was May 21, 2007.  The Veteran submitted no filings between the final January 2007 Board decision, and his new claim on May 21, 2007.  Thus, the date of receipt of the claim, as relevant to the issues in this appeal, is May 21, 2007.  Next, the Board will consider when entitlement arose for each of the radiculopathies.  

With regard to the radiculopathies of the upper extremities, a November 10, 2011 VA treatment record shows that the Veteran was diagnosed with cervical radiculopathy.  A July 2013 VA examination report diagnosed cervical radiculopathy of the upper extremities and provided an etiological opinion linking the disability to the Veteran's service-connected cervical spine disability.  Thus, the date entitlement arose for radiculopathy of the right and left upper extremities is November 11, 2011, the date they were diagnosed.  While earlier records during the appeal period indicated the existence of possible neurologic symptoms, see, e.g., July 2008 buddy statement from spouse, clinical testing did not support the presence of cervical radiculopathy.  See, July 2008 and June 2010 VA examination reports.  Notably, in November 2003 a VA neurosurgeon n examined the Veteran and reviewed his medical history, to include a May 2003 MRI study, and concluded that the Veteran did not have any significant radicular symptoms.  The neurosurgeon also found that a May 2003 MRI did not demonstrate any definite nerve root compression.  A review of the Veteran's subsequent neurology treatment records did not show a diagnosis of cervical radiculopathy.  

With regard to the radiculopathies of the lower extremities, these were diagnosed in a VA examination conducted on July 10, 2013.  The presence of similar symptoms was noted earlier during the appeal period, see, e.g., July 2008 buddy statement from spouse, but a diagnosis of lumbar radiculopathy was never confirmed.  Thus, prior to July 10, 2013, the Veteran did not have objectively diagnosed radiculopathy of the right and left lower extremities and it was only ascertainable following the VA examination of the same date.  The Board finds, therefore, that entitlement actually arose for lumbar radiculopathy of the right and left lower extremities on July 10, 2013.  However, the Board will not disturb the current effective date that the RO has assigned.  An effective date prior to May 22, 2012 for the grant of separate ratings for lumbar radiculopathy of the right and left lower extremities, however, is not warranted.


ORDER

Entitlement to a 30 percent rating for degenerative joint disease of the cervical spine is granted.

Entitlement to an effective date prior to November 10, 2011 for the grant of a separate rating for cervical radiculopathy of the right upper extremity is denied.

Entitlement to an effective date prior to November 10, 2011 for the grant of a separate rating for cervical radiculopathy of the left upper extremity is denied.

Entitlement to an effective date prior to May 22, 2012 for the grant of a separate rating for cervical radiculopathy of the right lower extremity is denied.

Entitlement to an effective date prior to May 22, 2012 for the grant of a separate rating for cervical radiculopathy of the left lower extremity is denied.


REMAND

Further development of the remaining issues on appeal is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Increased Rating for Lumbar Spondylosis

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate, a VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  

During the pendency of the appeal for the Veteran's lumbar spine disability, he underwent VA examinations in July 2008, July 2013, July 2014, and September 2015.  These examination reports do not include all the required testing pursuant to § 4.59 and Correia.  These examinations provided ranges of motion, but did not indicate whether pain was present during both active and passive range of motion, or whether pain on weight-bearing and nonweight-bearing was observed.  As such, a new VA examination is needed.

TDIU

The Veteran seeks entitlement to a TDIU.  This is not a stand-alone claim; rather, it is considered part-and-parcel of the increased rating claims on appeal.  See Rice, 22 Vet. App. at 447.  As discussed above, the appeal period for the increased rating claims dates back to May 21, 2006; thus, the appeal period for consideration of a TDIU dates back that far, as well.  Upon review of the Veteran's rating history, however, the Board finds that, at present, the Veteran is only eligible for schedular evaluation of this claim from November 10, 2011 onward.  It is from that date that his lumbar spine, cervical spine, and upper extremity radiculopathies may be considered in combination as a single disability rated 60 percent that affects the orthopedic system, thereby meeting the rating hurdle set forth in 38 C.F.R. § 4.16(a).

The claim of an increased rating for the lumbar spine is being remanded for further development.  As the resolution of this claim could alter the Veteran's rating history and allow for schedular evaluation of a TDIU prior to November 10, 2011, the Board finds that the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, adjudication of the claim for TDIU is deferred.

As an aside, the Board notes that a review of the Veteran's employment history shows he was gainfully employed from September 8, 2010 to January 14, 2012, see June 2014 VA Form 21-4192 (showing employment as an OTR driver for a trucking company); but, he was unemployed for approximately three years prior to this period of employment.  Thus, while a TDIU would not be warranted during the period of employment, it could potentially be considered on a schedular basis for the prior period of unemployment.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination in connection with his lumbar spondylosis to assess its current severity.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

The examiner is also asked to answer whether pain, weakness, fatigue, or incoordination, to include on flare-ups and upon repetitive use, cause additional functional loss in terms of a reduction in range of motion.  If so, the additional functional loss should be expressed in terms of the degrees of additional motion loss.  If an opinion cannot be provided without resorting to mere speculation, the examiner must explain why that is so.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


